Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is requested to note that the Examiner for this application has changed.Future correspondence should be directed to Laura Schuberg, Art Unit 1632, whosecontact information can be found below. 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15) in the reply filed on 07/22/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to examine all the claims due to the possibility of an overlapping search between the two Groups and examining both groups would only involve consideration of a few additional claims.
  This is not found persuasive because the Groups have been properly restricted as the method does not require the limitation of a physiological isotonic solution which the composition requires. In addition, the composition can be used in a materially different method of use such as for transport of cells or testing of additional agents. The composition can also be made by pouring the isotonic solution over the cells rather than dipping/immersing the cells into the solution. 
 Therefore the different inventive groups are directed each to distinct subject matter; a reference which would anticipate or render obvious claims of one group would not necessarily anticipate or render obvious claims of another group.  The different 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that .
The requirement is still deemed proper and is therefore made FINAL.


Claims 1-20 are currently pending.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/22/2021.
Claims 1-15 have been examined on their merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al (JP 09052801).
The claims are drawn to a combination of a preservative solution containing a physiological isotonic solution, edaravone and live cells. 
Regarding claims 1, 7 and 9-10, Endo teach a preservative for use with an internal organ (cells) for transplantation (abstract). The active ingredient in the preservative solution is 3-methyl-1-phenyl-2-pyrazoline-5-one (also known as edaravone) (page 2 paragraph 5 of the translation). The preservative solution is formulated with a physiological isotonic solution (page 3 para 11) and the organ for transplantation (live cells) is immersed in the preservative solution (page 3 para 14).
Regarding claim 8, Endo suggest that additional ingredients are possible, but optional, and thus does not teach that any additional ingredients that provide nutrients or permit proliferation of the live cells are required for their preservative solution. 
Therefore the teaching of Endo et al anticipates Applicant’s invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (JP 09052801) in view of Matsuda et al (US 2007/0092492) and Hai-bo et al (Chinese Journal of Tissue Engineering Research 2014).
Regarding claims 2-3, 5 and 11-13, Endo teaches a combination of a preservative solution with a physiological isotonic solution, 3-methyl-1-phenyl-2-pyrazoline-5-one (also known as edaravone) and an excised organ for transplant (live cells), but does not specifically include wherein the transplanted tissue is a sheet-shaped cell culture that has an area not less than 6 cm2 or wherein the live cell tissue includes skeletal muscle cells.
Matsuda teach a prosthetic tissue or sheet capable of withstanding implantation operations (abstract, page 1 para 10). When the invention is used as a pharmaceutical agent, it may further comprises a pharmaceutically acceptable carrier or the like, including antioxidants, preservatives, suspending agents, fillers, buffers and delivery vehicles, adjuvants and the like (page 15 para 207-208). The size of the implantable tissue is preferably at least 6 cm2, (page 7 para 137). Cell types include skeletal myoblasts (muscle cells) (page 2 para 14-19).
Hai-bo teach wherein endaravone has protective effects for tissue after injury, especially skeletal muscle cells (abstract).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use the cellular tissue sheet of Matsuda as the transplantable tissue with the preservative solution of Endo because Matsuda indicate that their cell sheet tissue implant, of at least 6 cm2 in area, can be combined with preservatives and antioxidants and because Hai-bo demonstrate that the endaravone preservative has a 
Regarding claims 4, 14-15, Endo teach that additional additives can be beneficial to include in a tissue preservative solution and list glucose (saccharide) as one option (page 3 para 12). One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success because Matsuda also indicate that certain additives are suitable for combination with their cell tissue sheets. Neither Endo nor Matsuda require amino acids in the preservation of their live cells and thus the person of ordinary skill in the art would have been motivated to exclude amino acids as well.
Therefore the combined teachings of Endo et al, Matsuda et al and Hai-bo et al render obvious Applicant’s invention as claimed.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (JP 09052801) in view of Abraham et al (Circulation Research 2005) and Hai-bo et al (Chinese Journal of Tissue Engineering Research 2014).
Regarding claim 6, Endo teaches a combination of a preservative solution with a physiological isotonic solution, 3-methyl-1-phenyl-2-pyrazoline-5-one (also known as edaravone) and an excised organ for transplant (live cells), but does not specifically include wherein the transplanted live cells  include skeletal muscle cells and fibroblasts.

Hai-bo teach wherein endaravone has protective effects for tissue after injury, especially skeletal muscle cells (abstract).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use the skeletal myoblasts with fibroblasts as described in Abraham as the transplantable cell types with the preservative solution of Endo because Abraham teach that skeletal muscle cells are an attractive cell type for transplantation and that vials containing human skeletal myoblasts obtained from Cambrex also contained fibroblasts and because Hai-bo demonstrate that the endaravone preservative has a protective effect over cells, specifically skeletal muscle cells, and Abraham’s cells for implantation also contain skeletal muscle cells.
Therefore the combined teachings of Endo et al, Abraham et al and Hai-bo et al render obvious Applicant’s invention as claimed.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632